Citation Nr: 0107054	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  96-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
operative residuals of a total hysterectomy with bilateral 
oophorectomy and salpingectomy due to endometriosis.

2.  Entitlement to secondary service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision in which 
the RO, inter alia, granted service connection for residuals 
of a total hysterectomy with bilateral oophorectomy and left 
salpingectomy due to endometriosis based on clear and 
unmistakable error, rated 100 percent disabling from October 
22, 1981, and 50 percent disabling, effective June 1, 1982.  
An earlier effective date for special monthly compensation 
based on loss of use of a creative organ was granted, 
effective December 12, 1980.  The veteran appealed for a 
higher initial rating.  In January 2001, the veteran appeared 
before the undersigned member of the Board for a hearing in 
Washington, D.C.  Inasmuch as the appeal involving the 
residuals of a total hysterectomy is from an original award, 
the Board has framed that issue as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).

In a February 2000 rating decision, the RO denied secondary 
service connection for an acquired psychiatric disorder.  
This issue will be addressed in the body of the REMAND below.

At her Board hearing in February 2001, testimony was taken on 
the issues of entitlement to an increased rating for 
endometriosis, currently rated 10 percent disabling, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Inasmuch as these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action and adjudication.


REMAND

The veteran and her representative contend, in essence, that 
the residuals of her total hysterectomy with bilateral 
oophorectomy and salpingectomy are more disabling than 
currently evaluated and warrant a rating in excess of 50 
percent schedularly, or by assignment of an extra-schedular 
evaluation under the provisions of 38 C.F.R. § 3.321 (b) 
(2000).  She also maintains that she developed depression as 
a result of her service-connected gynecological disorders.

The veteran's service-connected residuals of a total 
hysterectomy with bilateral oophorectomy and salpingectomy 
due to endometriosis have been evaluated under the provisions 
of 38 C.F.R. § 4.116, Diagnostic Code 7617, pertaining to 
complete removal of the uterus and both ovaries.  That 
diagnostic code provides for a 100 percent schedular rating 
for three months after the removal of the uterus and both 
ovaries, and a 50 percent schedular rating thereafter.  
38 C.F.R. § 4.116, Diagnostic Code 7617 (2000).

Insofar as the rating schedule does not provide for a rating 
in excess of the currently assigned 50 percent, the veteran 
is limited to seeking a higher initial rating on an extra-
schedular basis.  Appellate review of the claims folder 
reveals that the RO has not yet considered the issue of 
entitlement to a higher initial rating for residuals of a 
total hysterectomy with bilateral oophorectomy and 
salpingectomy due to endometriosis on an extra-schedular 
basis.  In her hearing testimony before the undersigned 
member of the Board in January 2001, the veteran indicated 
that she had been working in computers in management 
information systems since her discharge from service.  She 
reported that she was not currently working and had not been 
employed for the two months prior to the hearing.  She 
finished graduate school in 1996.

On remand, the RO should specifically address the veteran's 
contention that her service-connected residuals of a total 
hysterectomy with bilateral oophorectomy and salpingectomy 
warrant referral for the award of a higher evaluation on an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321 (b) (1).  In re-adjudicating the claim, the RO must 
fully consider the provisions of 38 C.F.R. § 3.321(b)(1) in 
light of the facts of the case.  The RO is reminded that the 
criteria for referral of an issue for assignment of an extra-
schedular evaluation require a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).

Prior to obtaining any further medical opinion, however, the 
RO should obtain and associate with the claims file all 
records of outstanding pertinent treatment of the veteran, 
specifically to include all outstanding records of pertinent 
medical treatment from the veteran's private physician, Dr. 
Gwilyn Parry, after January 1999.  In addition, the RO should 
ascertain whether the veteran has received any VA treatment 
for her service-connected gynecological disorders or for her 
claimed psychiatric disorder.  In this regard, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim(s) are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The Board also notes that by rating decision of February 
2000, the RO denied secondary service connection for an 
acquired psychiatric disorder.  The veteran was notified of 
the denial in a March 2000 letter.  In the June 2000 
statement of the representative (VA Form 646), the veteran's 
representative expressed disagreement with the February 2000 
rating decision.  The Board construes this statement from the 
veteran's representative as a notice of disagreement (NOD) to 
the February 2000 rating decision.  As such, the RO is now 
required to send the veteran a statement of the case (SOC) in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the Court has held that where an NOD 
has been submitted, the veteran is entitled to an SOC.  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

With respect to the issue of entitlement to secondary service 
connection for an acquired psychiatric disorder, the Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  With respect to the issue of 
entitlement to secondary service 
connection for an acquired psychiatric 
disorder, the RO should provide the 
appellant with an SOC, in accordance with 
the provisions of 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  The SOC 
should address the veteran's claim on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
its determination, citing to all 
governing legal authority and precedent.

If and only if the appellant perfects her 
appeal by submitting a timely and 
adequate substantive appeal on that issue 
should the RO certify that issue to the 
Board for appellate consideration.

2.  The RO should obtain copies and 
associate with the claims file all 
treatment records referable to the 
veteran's service-connected gynecological 
disorders and her claimed psychiatric 
disorder from any health care 
facility(ies) identified by the veteran.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for a 
higher initial rating with consideration 
of Fenderson, supra..  The RO must also 
specifically and fully consider whether 
the criteria for referral for assignment 
of a higher evaluation on an extra-
schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000), are met.  The RO 
should provide full reasons and bases 
for its determinations, addressing all 
issues and concerns noted in this 
REMAND.

5.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with an 
SSOC on all issues properly on appeal, 
and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and adjudication.  The veteran need take no 
action until otherwise notified, but she has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


